Exhibit 10.2

 

SGS HOLDINGS, INC.

 

--------------------------------------------------------------------------------

 

2012 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Adopted as of June 8, 2012

 

--------------------------------------------------------------------------------


 

SGS HOLDINGS, INC.

 

--------------------------------------------------------------------------------

 

2012 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

ARTICLE I

 

PURPOSE

 

The purpose of this 2012 Stock Incentive Plan is to enhance the profitability
and value of the Company for the benefit of its stockholders by enabling the
Company to offer Eligible Employees, Consultants and Non-Employee Directors
stock-based incentives in the Company to attract, retain and reward such
individuals and strengthen the mutuality of interests between such individuals
and the Company’s stockholders.

 

ARTICLE II

 

DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1           “Acquisition Event” means a merger or consolidation in which the
Company is not the surviving entity, any transaction that results in the
acquisition of all or substantially all of the Company’s outstanding common
stock by a Person, or the sale or Transfer of all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole. The occurrence of
an Acquisition Event shall be determined by the Committee.

 

2.2           “Affiliate” of any specified Person means any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. No Person shall be deemed to be an
Affiliate of another Person solely

by virtue of the fact that both Persons own shares of the capital stock of the
Company.

 

2.3           “Ares” means Ares Corporate Opportunities Fund II, L.P. or any of
its Affiliates.

 

2.4           “Award” means any award under the Plan of any Stock Option, any
Restricted Stock or any Other Stock-Based Award. All Awards shall be subject to
the terms of a written or electronic agreement executed by the Company and the
Participant.

 

2.5           “Ayala” means NewBridge International Investment Ltd., a British
Virgin Islands company.

 

--------------------------------------------------------------------------------


 

2.6           “Board” means the Board of Directors of the Company.

 

2.7           “Bylaws” means the Bylaws of the Company, as amended or amended
and restated from time to time.

 

2.8           “Business” means, at any time of determination, (a) the provision
of outsourced customer relationship management services and other business
process outsourcing services, (b) any business or activity then conducted by the
Company or any Subsidiary, and (c) any business that the Company or any
Subsidiary has a bona fide intention to conduct and of which the Participant is
aware at such time.

 

2.9           “Certificate of Incorporation” means the Company’s Certificate of
Incorporation, as amended or amended and restated from time to time.

 

2.10 “Cause” means with respect to a Participant’s Termination of Employment or
Termination of Consultancy, the following: (a) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate of the Company
and the Participant at the time of the grant of the Award (or where there is
such an agreement but it does not define “cause” (or words of like import) or
where it only applies upon the occurrence of a change in control and one has not
yet taken place), termination due to: (i) the Participant’s (x) being indicted
for or charged with a felony under United States or applicable state law or
(y) conviction of, or plea of guilty or nolo contendere to a misdemeanor where
imprisonment is imposed (other than for a traffic-related offense);
(ii) perpetration by the Participant of an illegal act, dishonesty, or fraud
that could cause economic injury to the Company or any Subsidiary or any act of
moral turpitude by the Participant; (iii) the Participant’s insubordination,
refusal to perform his or her duties or responsibilities for any reason other
than illness or incapacity, or unsatisfactory performance of his or her duties
for the Company or any Subsidiary; (iv) willful and deliberate failure by the
Participant to perform the Participant’s duties after the Participant has been
given notice and an opportunity to effectuate a cure as determined by the
Committee; (v) the Participant’s willful misconduct or gross negligence with
regard to the Company or any Subsidiary; (vi) the Participant’s unlawful
appropriation of a material corporate opportunity; or (vii) the Participant’s
breach of any agreement with the Company or any of its Affiliates, including any
confidentiality or other restrictive covenant agreement entered into between the
Participant and the Company or any of its Affiliates or (b) in the case where
there is an employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate of
the Company and the Participant at the time of the grant of the Award that
defines “cause” (or words of like import), “cause” as defined under such
agreement; provided, that with regard to any agreement under which the
definition of “cause” only applies upon an occurrence of a change in control,
such definition of “cause” shall not apply until a change in control actually
takes place and then only with regard to a termination thereafter. With respect
to a Participant’s Termination of Directorship, “cause” means an act or failure
to act that constitutes cause for removal of a director under applicable
Delaware law.

 

2

--------------------------------------------------------------------------------


 

2.11 “Change in Control” means, unless otherwise determined by the Committee in
the applicable Award agreement, the occurrence of any of the following:

 

(a)            the acquisition (including any acquisition through purchase,
reorganization, merger, consolidation or similar transaction), directly or
indirectly, in one or more transactions by a Person (other than Ares, PEP or
Ayala, but not including any portfolio company of any of the foregoing) of
beneficial ownership of shares or securities representing 50% or more of the
total voting power of the Voting Securities, in each case calculated on a fully
diluted basis after giving effect to such acquisition; provided that none of the
following shall constitute a Change in Control under this clause (a): (i) any
acquisition by any Permitted Holder, (ii) any acquisition that does not result
in any Person (other than a Permitted Holder), beneficially owning shares or
securities representing 50% or more of the total voting power of the Voting
Securities, and (iii) any acquisition, after which the Company or its Affiliates
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of

the Board;

 

(b)           after an Initial Public Offering, any election has occurred of
Persons to the Board that causes two-thirds of the Board to consist of Persons
other than (i) members of the Board on the Effective Date, (ii) Persons who were
nominated for election as members of the Board at a time when two-thirds of the
Board consisted of Persons who were members of the Board on the Effective Date
and (iii) Persons who were designated for election as members of the Board
pursuant to the Stockholders Agreement; provided that any Person nominated for
election by a Board at least two-thirds of whom constituted Persons described in
clauses (i), (ii) or (iii) or by Persons who were themselves nominated by such
board shall, for this purpose, be deemed to have been nominated by a Board

composed of Persons described in clause (i); or

 

(c)            (i) a complete liquidation or dissolution of the Company or
(ii) the sale or other disposition (including by means of a merger or
consolidation), directly or indirectly, of all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any Person
other than a Person at least 50% of whose voting securities, measured by voting
power rather than number of securities, are owned and controlled by one or more
Permitted Holders.

 

Notwithstanding the foregoing, for purposes of the Plan, unless the Committee
provides otherwise in an Award agreement, the completion of an Initial Public
Offering shall not be considered a Change in Control.

 

2.12         “Chief Executive Officer” means the chief executive officer of the
Company.

 

3

--------------------------------------------------------------------------------


 

2.13 “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Treasury Regulation promulgated thereunder.

 

2.14 “Committee” means (a) prior to a Registration Date, a committee or
subcommittee of the Board appointed from time to time by the Board and
(b) following a Registration Date, a committee or subcommittee of the Board
appointed from time to time by the Board that may consist solely of two or more
“non-employee directors” as defined in Rule 16b-3, to the extent required by
applicable stock exchange rules, who are “independent” as defined under
applicable stock exchange rules and, as may be applicable, “independent” as
provided pursuant to rules promulgated by the Securities and Exchange Commission
or under the Dodd-Frank Wall Street Reform and Consumer Protection Act; provided
that if for any reason the appointed Committee does not meet the requirements of
Rule 16b-3, such noncompliance shall not affect the validity of grants,
interpretations or other actions of the Committee. With respect to the
application of the Plan to Non-Employee Directors, the Committee shall mean the
Board. Notwithstanding the foregoing, if and to the extent that no Committee
exists that has the authority to administer the Plan, the functions of the
Committee shall be exercised by the Board and all references herein to the
Committee shall be deemed references to the Board.

 

2.15 “Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

2.16 “Company” means SGS Holdings, Inc., a Delaware corporation, and its
successors by operation of law.

 

2.17 “Competitor” means any Person (other than the Company and its Affiliates)
engaged in the Business.

 

2.18 “Consultant” means any natural person who (a) provides bona fide consulting
or advisory services to the Company or any of its Affiliates pursuant to a
written agreement, which services are not in connection with the offer and sale
of securities in a capital-raising transaction, and (b) who does not, directly
or indirectly, promote or maintain a market for the Company’s or any of its
Affiliates’ securities.

 

2.19 “control” means, with respect to any Person, the power to direct or cause
the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and words such as “controlled” and “controlling” have meanings
correlative to the foregoing.

 

2.20 “Customers” means any Person who is a customer or client of the Company or
any of its Affiliates and with whom the Participant had material business-
related contact (whether in person, by telephone, or by paper or electronic
correspondence) on behalf of the Company or any of its Affiliates.

 

4

--------------------------------------------------------------------------------


 

2.21         “Detrimental Activity” means:

 

(a)           disclosing, divulging, furnishing or making available to any
Person, except as necessary in the furtherance of Participant’s responsibilities
to the Company or any of its Affiliates, either during or subsequent to
Participant’s service relationship with the Company or any of its Affiliates,
any knowledge or information with respect to confidential or proprietary
information, methods, processes, plans or materials of the Company or any of its
Affiliates, or with respect to any other confidential or proprietary aspects of
the business of the Company or any of its Affiliates, acquired by the
Participant at any time prior to the Participant’s Termination;

 

(b)           any activity while employed by, or performing services for, the
Company or any of its Affiliates that results, or if known could result, in the
Participant’s Termination for Cause;

 

(c)           directly or indirectly, alone or as a partner, officer, director,
stockholder or employee of any other entity, or in any other capacity, engaging
in any commercial activity throughout the world in competition with any part of
the Business; provided that “stockholder” for purposes of the preceding clause
shall not include beneficial ownership of less than five percent of the combined
voting power of a publicly-traded company;

 

(d)           (i) directly or indirectly soliciting, enticing or inducing any
employee of the Company or any of its Affiliates to be employed by any Person
that is, directly or indirectly, engaged in the Business; (ii) directly or
indirectly approaching any such employee for these purposes; (iii) authorizing
or knowingly approving the taking of such actions by other Persons on behalf of
any such Person, or assisting any such Person in taking such actions;
(iv) directly or indirectly soliciting Customers to purchase products or
services on behalf of a Competitor; or (v) directly or indirectly soliciting
Suppliers to provide products or services to support a Competitor; or

 

(e)           a material breach of any agreement between the Participant and the
Company or an Affiliate of the Company.

 

2.22 “Disability” means with respect to a Participant’s Termination, a “Total
Disability” as defined under the Company’s Long-Term Disability Plan in effect
at the time of the disability. Notwithstanding the foregoing, if the Company
does not have a Long-Term Disability Plan in effect at the time of the
Disability or, for Awards that are subject to Section 409A of the Code, if the
foregoing definition does not comply with Section 409A of the Code, “Disability”
shall mean that a Participant is disabled under Section 409A(a)(2)(C)(i) or
(ii) of the Code.

 

2.23         “Effective Date” means the effective date of the Plan as defined in
Article

 

5

--------------------------------------------------------------------------------


 

XV.

 

2.24         “Eligible Employee” means each employee of the Company or one of
its Affiliates.

 

2.25         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and all rules and regulations promulgated thereunder. Any references to
any section of the Exchange Act shall also be a reference to any successor
provision.

 

2.26         “Exercisable Awards” has the meaning set forth in Section 4.2(d).

 

2.27 “Fair Market Value” means, unless otherwise required by any applicable
provision of the Code, with respect to a share of Common Stock or other
security, as of any date, (i) if the Common Stock or other security is not then
traded on an established securities market, the fair market value of a share of
the Common Stock or other security as determined by the Committee in whatever
manner it considers appropriate, taking into account the requirements of
Section 422 or 409A of the Code, as applicable, or (ii) if the Common Stock or
other security is then traded on an established securities market, the closing
price reported on the principal market on which the Common Stock or other
security is traded on such date or, if there is no sale of Common Stock or other
security on such date, then on the last previous date on which there was a sale.

 

2.28 “Family Member” means “family member” as defined in Rule 701 under the
Securities Act or, following the filing of a Form S-8 pursuant to the Securities
Act with respect to the Plan, as defined in Section A.1.(5) of the general
instructions of Form S-8, as may be amended from time to time.

 

2.29 “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries or its Parent (if any) under the Plan
intended to be and designated as an “Incentive Stock Option” within the meaning
of Section 422 of the Code.

 

2.30 “Initial Public Offering” means an initial public offering of common stock
of the Company pursuant to an effective registration statement filed under the
1933 Act (excluding registration statements filed on Form S-8, any similar
successor form or another form used for a purpose similar to the intended use
for such forms).

 

2.31 “Joinder Agreement” means an adoption agreement to the Stockholders
Agreement or any similar joinder agreement to a stockholders agreement (or
similar agreement) entered into by the Company after the Effective Date.

 

2.32         “Lead Underwriter” has the meaning set forth in Section 14.18.

 

2.33         “Lock-Up Period” has the meaning set forth in Section 14.18.

 

2.34 “Non-Employee Director” means a non-employee director of the Company as
defined in Rule 16b-3.

 

6

--------------------------------------------------------------------------------


 

2.35 “Non-Qualified Stock Option” means any Stock Option awarded under the Plan
that is not an Incentive Stock Option.

 

2.36 “Other Stock-Based Award” means an Award under Article VIII of this Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including an Award valued by reference to an
Affiliate.

 

2.37 “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

 

2.38 “Participant” means an Eligible Employee, Consultant or Non-Employee
Director to whom an Award has been granted pursuant to the Plan.

 

2.39         “PEP” means EGS Dutchco B.V., a Netherlands corporation.

 

2.40 “Permitted Holder” means Ares, Ayala and PEP and their respective
Affiliates and Permitted Transferees, and any group consisting solely of such
Persons.

 

2.41         “Permitted Transferee” means:

 

(a)            with respect to a Participant or any stockholder of the Company
who is a natural person, (i) such person’s spouse, parents, parents-in-law,
descendants, nephews, nieces, brothers, sisters, brothers-in-law, sisters-in-law
and children-in-law, (ii) such person’s heirs, legatees, beneficiaries or
devisees and (iii) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners or other owners of which consist entirely
of such person or

such other persons referred to in clauses (i) and (ii) above;

 

(b)           with respect to a trust that is a Permitted Transferee pursuant to
section (a)(iii) above, any other trust, corporation, partnership or other
entity, the beneficiaries, stockholders, partners or other owners of which
consist entirely of such trust or such trust’s beneficiaries;

 

(c)            with respect to any stockholder of the Company that is an
investment fund, an investment partnership or an investment account, any Related
Person of such Stockholder; and

 

(d)           with respect to any stockholder of the Company that is an entity
and to which clause (c) above is not applicable, any controlled Affiliate of
such Stockholder so long as such transferee remains a controlled Affiliate of
such stockholder of the Company following the applicable Transfer;

 

provided that, in any of such cases, such Permitted Transferee is an accredited
investor within the meaning of Regulation D under the 1933 Act.

 

2.42           “Person” means any individual, entity (including any employee
benefit plan or any trust for an employee benefit plan) or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision).

 

7

--------------------------------------------------------------------------------


 

2.43 “Plan” means this SGS Holdings, Inc. 2012 Stock Incentive Plan, as amended
from time to time.

 

2.44 “Registration Date” means the first date after the Effective Date (a) on
which the Company consummates an Initial Public Offering or (b) any class of
common equity securities of the Company is required to be registered under
Section 12 of the Exchange Act.

 

2.45 “Related Person” means, with respect to any Person, (a) an Affiliate of
such Person, (b) any investment manager, investment advisor, managing member or
general partner of such Person, (c) any investment fund, investment partnership,
investment account or other investment Person whose investment manager,
investment advisor, managing member or general partner is such Person or a
Related Person of such Person, and (d) any equity investor, member, partner or
officer of such Person.

 

2.46 “Restricted Stock” means an Award of shares of Common Stock that is subject
to restrictions under Article VII.

 

2.47         “Restriction Period” has the meaning set forth in Section 7.1(b).

 

2.48 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

 

2.49         “Section 4.2 Event” has the meaning set forth in Section 4.2(b).

 

2.50 “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable Treasury Regulation or
other official guidance promulgated thereunder.

 

2.51 “Securities Act” means the Securities Act of 1933, and all rules and
regulations promulgated thereunder. Any reference to any section of the
Securities Act shall also be a reference to any successor provision.

 

2.52 “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Employees, Non-Employee Directors or Consultants
pursuant to Article VI.

 

2.53 “Stockholders Agreement” means the Stockholders Agreement, dated June 8,
2012, by and among the Company, Ares, Ayala, PEP and the other stockholders
party thereto, as the same may be amended, modified, supplemented or replaced
from time to time.

 

2.54 “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

 

2.55 “Supplier” means any Person who supplies products or services to the
Company or any Subsidiary and with whom a Participant had material
business-related

 

8

--------------------------------------------------------------------------------


 

contact (whether in person, by telephone or by paper or electronic
correspondence) on behalf of the Company or any of its Affiliates.

 

2.56 “Ten Percent Stockholder” means an individual described in
Section 422(b) of the Code.

 

2.57 “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

 

2.58 “Termination of Consultancy” means: (a) that the Participant is no longer
acting as a consultant to the Company or one of its Affiliates; or (b) that an
entity that is retaining a Participant as a Consultant ceases to be an Affiliate
of the Company unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another of its Affiliates at the time the entity
ceases to be an Affiliate of the Company. In the event that a Consultant becomes
an Eligible Employee or a Non-Employee Director upon the termination of his or
her consultancy, unless otherwise determined by the Committee, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Consultancy in the Award agreement or, if no rights of a Participant are
reduced, may otherwise define Termination of Consultancy thereafter.

 

2.59 “Termination of Directorship” means that a Participant has ceased to be a
Non-Employee Director; except that if such Participant becomes an Eligible
Employee or a Consultant upon the termination of his or her directorship, his or
her ceasing to be a director of the Company shall not be treated as a
Termination of Directorship unless and until such Participant has a subsequent
Termination of Employment or Termination of Consultancy, as the case may be.

 

2.60 “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) that an
entity that is employing a Participant ceases to be an Affiliate of the Company,
unless the Participant otherwise is, or thereupon becomes, employed by the
Company or another Affiliate of the Company at the time the entity ceases to be
an Affiliate of the Company. In the event that an Eligible Employee becomes a
Consultant or a Non-Employee Director upon the termination of his or her
employment, unless otherwise determined by the Committee, no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee, a Consultant or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Employment in the Award agreement or, if no rights of a Participant are reduced,
may otherwise define Termination of Employment thereafter.

 

2.61 “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
offer, sale, assignment, pledge, lease, donation, grant, gift, bequest,
hypothecation, encumbrance or other disposition (including the issuance of
equity in a Person), whether for value or no value and whether voluntary or
involuntary (including

 

9

--------------------------------------------------------------------------------


 

by operation of law), and (b) when used as a verb, to directly or indirectly
transfer, offer, sell, assign, pledge, lease, donate, grant, gift, bequest,
encumber, charge, hypothecate or otherwise dispose of (including the issuance of
equity in a Person) whether for value or for no value and whether voluntarily or
involuntarily (including by operation of law). “Transferable” and “Transferred”
shall have a correlative meaning.

 

2.62 “Voting Securities” means the securities of the Company entitled to vote in
the election of directors of the Board.

 

ARTICLE III

 

ADMINISTRATION

 

3.1           The Committee. The Plan shall be administered and interpreted by
the Committee.

 

3.2           Grants of Awards. The Committee shall have full authority to grant
Awards pursuant to the terms of the Plan, to Eligible Employees, Consultants and
Non-Employee Directors. In particular, the Committee shall have the authority:

 

(a)           to select the Eligible Employees, Consultants and Non-Employee
Directors to whom Awards may from time to time be granted hereunder;

 

(b)           to determine whether and to what extent Awards are to be granted
hereunder to one or more Eligible Employees, Consultants or Non-Employee
Directors;

 

(c)           to determine, in accordance with the terms of the Plan, the number
of shares of Common Stock to be covered by each Award granted hereunder;

 

(d)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder (including the exercise or
purchase price (if any), any restriction or limitation, any vesting schedule or
acceleration thereof, or any forfeiture restrictions or waiver thereof), based
on such factors, if any, as the Committee shall determine);

 

(e)           to determine whether and under what circumstances the exercise
price of any Stock Option may be paid in cash or Common Stock under
Section 6.3(d);

 

(f)            to determine whether, to what extent and under what circumstances
to provide loans (which may be on a recourse basis and shall bear interest at
the rate the Committee shall provide) to Participants in order to exercise
Awards or to purchase or pay for shares of Common Stock issuable pursuant to
Awards under the Plan; provided that (i) on and after the Registration Date
executive officers

 

10

--------------------------------------------------------------------------------


 

and directors are not eligible to receive such loans, and (ii) all outstanding
loans shall be repaid before the Registration Date;

 

(g)           to determine whether a Stock Option is an Incentive Stock Option
or Non-Qualified Stock Option;

 

(h)           to determine at the time of grant whether to require an Eligible
Employee, Non-Employee Director or Consultant, as a condition of the granting of
any Stock Option, not to Transfer shares of Common Stock acquired pursuant to
the exercise of a Stock Option for a period of time as determined by the
Committee, following the date of acquisition of such shares of Common Stock;

 

(i)            to modify, extend or renew an Award, subject to Article XI and
Section 6.3(f); and

 

(j)             generally, to exercise such powers and to perform such acts as
the Committee deems necessary or expedient to promote the best interests of the
Company that are not in conflict with the provisions of the Plan.

 

The Committee may (i) designate employees of the Company and its Affiliates and
advisors (including counsel and consultants) to assist the Committee in the
administration of the Plan, (ii) rely upon any opinion received from any such
advisor and (iii) (to the extent permitted by applicable law and applicable
exchange rules) may grant authority to officers or employees of the Company and
its Affiliates to grant Awards or execute agreements or other documents on
behalf of the Committee. Without limiting the foregoing, the Board or the
Committee may (to the extent permitted by applicable law and applicable exchange
rules) delegate to the Chief Executive Officer, to a committee of officers or
employees of the Company or one of its Subsidiaries, or to a committee of one or
more members of the Board, the authority to (a) grant Awards pursuant to the
terms of the Plan covering up to such number of shares of Common Stock per
individual, per year, as the Board or the Committee shall determine, to officers
and employees of the Company and its Subsidiaries and Affiliates who are neither
(i) subject to Section 16 of the Exchange Act, nor (ii) “covered employees”
within the meaning of Code Section 162(m)(3) and (b) grant Awards pursuant to
the terms of the Plan covering up to such number of shares of Common Stock per
individual as the Board or the Committee shall determine, as an inducement to an
individual to accept an offer of employment, including Awards to individuals who
may become, upon accepting an offer of employment, (i) officers of the Company
and its Subsidiaries and Affiliates who are subject to Section 16 of the
Exchange Act, or (ii) “covered employees” within the meaning of Code
Section 162(m)(3). Any such delegation so made shall be consistent with
recommendations made by the Committee to the Board regarding non-Chief Executive
Officer compensation, incentive-compensation plans and equity-based plans. When
such delegation is so made by the Committee, the Chief Executive Officer or such
committee shall have the authority of the Committee described in Sections
3.2(a), 3.2(b), 3.2(c) and 3.2(d) with respect to the granting of such Awards;
provided that the

 

11

--------------------------------------------------------------------------------


 

Committee may limit or qualify the authority under any such delegation in any
manner it deems appropriate.

 

3.3           Guidelines. Subject to Article XI, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its responsibilities (to the extent permitted by applicable law and applicable
stock exchange rules), as it shall, from time to time, deem advisable; to
construe and interpret the terms and provisions of the Plan and any Award
granted under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any
agreement relating thereto in the manner and to the extent it shall deem
necessary to effectuate the purpose and intent of the Plan. The Committee may
adopt special guidelines and provisions for Persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions
to comply with applicable tax and securities laws of such domestic or foreign
jurisdictions. To the extent applicable, the Plan is intended to comply with the
applicable requirements of Rule 16b-3 and shall be limited, construed and
interpreted in a manner so as to comply therewith.

 

3.4           Decisions Final. Any decision, interpretation, determination,
evaluation, election, approval, authorization, appointment, consent or other
action made or taken by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
shall be within the sole and absolute discretion of all and each of them, as the
case may be, and shall be final, binding and conclusive on the Company and all
employees and Participants, Permitted Transferees and their respective heirs,
executors, administrators, successors and assigns. Nothing in the Plan shall
obligate the Company, the Board or the Committee (or any of its members) to
treat any Participants alike, and the exercise of any power or discretion by any
such Person with respect to any Participant shall not create any obligation on
the part of such Person to take any similar action in the case of any other
Participant; it being understood that any power or discretion of the Company,
the Board or the Committee (or any of its members) shall be treated as having
been so conferred as to each Participant separately.

 

3.5           Procedures. If the Committee is appointed, the Board shall
designate one of the members of the Committee as chairman and the Committee
shall hold meetings, subject to the Bylaws of the Company, at such times and
places as it shall deem advisable, including by telephone conference or by
written consent to the extent permitted by applicable law. A majority of the
Committee members shall constitute a quorum. All determinations of the Committee
shall be made by a majority of its members. Any decision or determination
reduced to writing and signed by all the Committee members in accordance with
the Bylaws of the Company, shall be as fully effective as if it had been made by
a vote at a meeting duly called and held. The Committee shall keep minutes of
its meetings and shall make such rules and regulations for the conduct of its
business as it shall deem advisable.

 

12

--------------------------------------------------------------------------------


 

3.6           Limitation of Liability; Indemnification.

 

(a)           The Committee, its members and any Person designated pursuant to
Section 3.3 shall not be liable for any action or determination made in good
faith with respect to the Plan. To the maximum extent permitted by applicable
law, no officer or former officer of the Company or any of its Subsidiaries or
member or former member of the Committee or of the Board shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
granted under it.

 

(b)           To the maximum extent permitted by applicable law and the
Certificate of Incorporation and Bylaws of the Company and to the extent not
covered by insurance directly insuring such person, each officer or employee of
the Company or any of its Affiliates and member or former member of the
Committee or the Board shall be indemnified and held harmless by the Company
against any cost or expense (including reasonable fees of counsel reasonably
acceptable to the Committee) or liability (including any sum paid in settlement
of a claim with the approval of the Committee), and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted,
arising out of any act or omission to act in connection with the administration
of the Plan, except to the extent arising out of such officer’s, employee’s,
member’s or former officer’s, employee’s or member’s own fraud or bad faith.
Such indemnification shall be in addition to any rights of indemnification the
employees, officers, directors or members or former employees, officers,
directors or members may have under applicable law or under the Certificate of
Incorporation or Bylaws of the Company or any of its Affiliates. Notwithstanding
anything else herein, this indemnification will not apply to the actions or
determinations made by an individual with regard to Awards granted to him or her
under the Plan.

 

3.7           Stockholders Agreement.        Notwithstanding anything herein to
the contrary, the Plan and the operation and administration of the Plan
(including any action taken by the Committee) shall be subject to the terms and
conditions set forth in the Stockholders Agreement to the greatest extent
permissible under applicable law.

 

ARTICLE IV

 

SHARE LIMITATIONS

 

4.1           General Limitations. The aggregate number of shares of Common
Stock that may be issued or used for reference purposes under the Plan or with
respect to which Awards may be granted under the Plan, including with respect to
Incentive Stock Options, shall not exceed 80,000 shares of Common Stock
(subject, in each case, to any increase or decrease pursuant to Section 4.2),
which may be either authorized and unissued Common Stock or Common Stock held in
or acquired for the treasury of the Company or both. If any Award granted under
the Plan expires, terminates or is canceled or forfeited for any reason (in the
case of any Stock Option, without having been exercised in full), the number of
shares of Common Stock underlying such Award (in the case of any Stock Option,
to the extent unexercised) shall again be available for issuance

 

13

--------------------------------------------------------------------------------


 

under the Plan. To the extent that a distribution pursuant to a Stock Option is
made in cash, the share reserve shall be reduced by the number of shares of
Common Stock bearing a value equal to the amount of the cash distribution as of
the time that such amount was determined. Shares of Common Stock tendered to the
Company by a Participant to (a) purchase shares of Common Stock upon the
exercise of an Award or (b) satisfy tax withholding obligations (including
shares retained from the Award that was exercised or that created the tax
obligation) shall be added back to the number of shares available for the future
grant of Awards. No fractional shares of Common Stock shall be issued under the
Plan.

 

4.2           Changes.

 

(a)           The existence of the Plan and the Awards granted hereunder shall
not affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure, (ii) any
merger or consolidation of the Company or any of its Affiliates, (iii) any
issuance of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock, (iv) the dissolution or liquidation of the Company
or any of its Affiliates, (v) any sale or Transfer of all or part of the assets
or business of the Company or any of its Affiliates, (vi) any Section 4.2 Event
or (vii) any other corporate act or proceeding.

 

(b)           Subject to the provisions of this Section 4.2(b), in the event of
any change in the capital structure of the Company by reason of any stock split,
reverse stock split, stock dividend, combination or reclassification of shares,
recapitalization, or other change in capital structure of the Company, or an
extraordinary cash dividend (a “Section 4.2 Event”) then (i) the aggregate
number and kind of shares that thereafter may be issued under the Plan, (ii) the
number and kind of shares or other property (including cash) subject to any
Award or to be issued upon exercise of an outstanding Stock Option granted under
the Plan and (iii) the purchase or exercise price thereof, in each case, shall
be appropriately adjusted consistent with such change in such manner as the
Committee may determine. Any such adjustment determined by the Committee shall
be final, binding and conclusive on the Company and all Participants, Permitted
Transferees and their respective heirs, executors, administrators, successors
and assigns. In connection with any Section 4.2 Event, the Committee may provide
for the cancellation of any outstanding Awards and payment in cash or other
property in exchange therefor, to the extent any such cancellation and payment
does not cause any such Award to fail to comply with Section 409A of the Code.
Except as provided in this Section 4.2 or in the applicable Award agreement, a
Participant shall have no rights by reason of any issuance by the Company of any
class of securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock
dividend, any other increase or decrease in the number of shares of stock of any
class, any sale or Transfer of all or part of the Company’s assets or business

 

14

--------------------------------------------------------------------------------


 

or any other change affecting the Company’s capital structure or business.

 

(c)            Fractional shares of Common Stock resulting from any adjustment
in Awards pursuant to Section 4.2(a) or (b) shall be eliminated at the time of
such adjustment by rounding-down for any fractional shares. Notice of any
adjustment shall be given by the Committee to each Participant whose Award has
been adjusted and such adjustment (whether or not such notice is given) shall be
effective and binding for all purposes of the Plan.

 

(d)           In the event of an Acquisition Event, the Committee may terminate
all outstanding and unexercised Stock Options or other Awards that provide for a
Participant elected exercise (“Exercisable Awards”), effective as of the date of
the Acquisition Event, by delivering notice of termination to each Participant
at least ten days prior to the date of consummation of the Acquisition Event, in
which case during the period from the date on which such notice of termination
is delivered to the consummation of the Acquisition Event, each such Participant
shall have the right to exercise his or her Exercisable Awards that are then
outstanding to the extent vested as of the date on which such notice of
termination is delivered (or, at the discretion of the Committee, without regard
to any limitations on exercisability otherwise contained in the Award
agreements), but any such exercise shall be contingent upon and subject to the
occurrence of the Acquisition Event, and, provided that, if the Acquisition
Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise pursuant thereto shall be null
and void. If the Acquisition Event does take place after giving such notice, any
Exercisable Awards not exercised prior to the date of the consummation of such
Acquisition Event shall be forfeited simultaneous with the consummation of the
Acquisition Event. For the avoidance of doubt, in the event of an Acquisition
Event, the Committee may terminate any Exercisable Award for which the exercise
price is equal to or exceeds the Fair Market Value of the Common Stock subject
to such Exercisable Award on the date of such termination, without payment of
consideration therefor.

 

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Exercisable Awards pursuant to this Section 4.2(d), then the
applicable provisions of Section 4.2(b) and Article X shall apply.

 

4.3           Minimum Purchase Price. Notwithstanding any provision of the Plan
to the contrary, if authorized but previously unissued shares of Common Stock
are issued under the Plan, such shares shall not be issued for a consideration
that is less than as permitted under applicable law.

 

15

--------------------------------------------------------------------------------


 

ARTICLE V

 

ELIGIBILITY AND GENERAL REQUIREMENTS FOR AWARDS

 

5.1           General Eligibility. All current Eligible Employees, Non-Employee
Directors and Consultants and prospective Eligible Employees, Consultants and
Non- Employee Directors are eligible to be granted Non-Qualified Stock Options,
Restricted Stock and Other Stock-Based Awards. Eligibility for the grant of
Awards and actual participation in the Plan shall be determined by the
Committee.

 

5.2           Incentive Stock Options. Notwithstanding anything herein to the
contrary, only Eligible Employees of the Company, its Subsidiaries and its
Parent (if any) are eligible to be granted Incentive Stock Options under the
Plan. Eligibility for the grant of an Incentive Stock Option and actual
participation in the Plan shall be determined by the Committee.

 

5.3           General Requirement. The granting, vesting and exercise of Awards
granted to a prospective Eligible Employee, Consultant or Non-Employee Director
are conditioned upon such individual actually becoming an Eligible Employee,
Consultant or Non-Employee Director, provided that no Award may be granted to a
prospective Eligible Employee, Consultant or Non-Employee Director unless the
Company determines that the Award will comply with applicable laws, including
the securities laws of all relevant jurisdictions.

 

ARTICLE VI

 

STOCK OPTIONS

 

6.1           Stock Options. Each Stock Option granted under the Plan shall be
one of two types: (a) an Incentive Stock Option; or (b) a Non-Qualified Stock
Option.

 

6.2           Grants. The Committee shall have the authority to grant to any
Eligible Employee (subject to Section 5.2) Incentive Stock Options,
Non-Qualified Stock Options or both types of Stock Options. To the extent that
any Stock Option does not qualify as an Incentive Stock Option (whether because
of its provisions or the time or manner of its exercise or otherwise), such
Stock Option or the portion thereof that does not qualify, shall constitute a
separate Non-Qualified Stock Option. The Committee shall have the authority to
grant any Consultant or Non-Employee Director one or more Non-Qualified Stock
Options.

 

6.3           Terms of Stock Options. Stock Options granted under the Plan shall
be subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall determine:

 

(a)            Exercise Price. The exercise price per share of Common Stock
subject to a Stock Option shall be determined by the Committee on the date of
the grant, provided that the per share exercise price of a Stock Option shall
not be less

 

16

--------------------------------------------------------------------------------


 

than 100% (or, in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, 110%) of the Fair Market Value of the Common Stock on the date of
the grant.

 

(b)           Stock Option Term. The term of each Stock Option shall be fixed by
the Committee; provided, that (i) no Stock Option shall be exercisable more than
seven years after the date such Stock Option is granted; and (ii) the term of an
Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five years.

 

(c)           Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at the time of grant. If the Committee provides, that any Stock Option
is exercisable subject to certain limitations (including that such Stock Option
is exercisable only in installments or within certain time periods or upon the
attainment of certain financial results or other criteria), the Committee may
waive such limitations on the exercisability at any time at or after grant in
whole or in part (including waiver of the installment exercise provisions or
acceleration of the time at which such Stock Option may be exercised), based on
such factors, if any, as the Committee shall determine. Unless otherwise
determined by the Committee at grant, (i) in the event the Participant engages
in Detrimental Activity within one year after the Participant’s termination (or
such longer post- termination exercise period as may be provided in any
agreement with the Participant) and prior to any exercise of the Stock Option,
all Stock Options held by the Participant shall thereupon terminate, (ii) as a
condition of the exercise of a Stock Option, the Participant shall be required
to certify (or shall be deemed to have certified) at the time of exercise in a
manner acceptable to the Company that the Participant is in compliance with the
terms and conditions of the Plan and that the Participant has not engaged in,
and does not intend to engage in, any Detrimental Activity, and (iii) in the
event the Participant engages in Detrimental Activity during the one-year period
(or such longer period as may be provided in any agreement with the Participant)
commencing on the later of the date the Stock Option is exercised or the date of
the Participant’s Termination, the Company shall be entitled to recover from the
Participant at any time within one year after the end of such one-year (or such
longer) period, and the Participant shall pay over to the Company, an amount
equal to any gain realized as a result of the exercise of the Stock Option
(whether at the time of exercise or thereafter). In the event that a written
employment agreement between the Company and a Participant provides for a
vesting schedule that is more favorable than the vesting schedule provided in
the form of Stock Option award agreement, the vesting schedule in such
employment agreement shall govern, provided that such agreement is in effect on
the date of grant and applicable to the specific Stock Option.

 

(d)           Method of Exercise. Subject to any installment exercise and
waiting period provisions that apply under subsection (c) above, to the extent

 

17

--------------------------------------------------------------------------------


 

vested, a Stock Option may be exercised in whole or in part at any time and from
time to time during the Stock Option term by giving written notice of exercise
to the Company specifying the number of shares of Common Stock to be acquired.
Such notice shall be accompanied by (x) at the Company’s request, a Joinder
Agreement executed by the holder thereof and (y) payment in full of the exercise
price as follows: (i) in cash or by check, bank draft or money order payable to
the order of the Company; (ii) solely to the extent permitted by applicable law,
if the Common Stock is traded on a national securities exchange or quoted on a
national quotation system, through a procedure whereby the Participant delivers
irrevocable instructions to a broker reasonably acceptable to the Committee to
deliver promptly to the Company an amount equal to the purchase price, to the
extent authorized by the Committee; (iii) by means of a “net exercise” whereby
the number of shares otherwise deliverable upon exercise is reduced by a number
of shares whose Fair Market Value is equal to the exercise price and any
withholding taxes due, in each case, to the extent authorized by the Committee;
or (iv) on such other terms and conditions as may be acceptable to the
Committee. No shares of Common Stock shall be issued until payment therefor, as
provided herein, has been made or provided for.

 

(e)           Incentive Stock Option Limitations. To the extent that the
aggregate Fair Market Value (determined as of the date of grant) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by an Eligible Employee during any calendar year under the Plan or
any other stock option plan of the Company, any Subsidiary or any Parent exceeds
$100,000, such Options shall be treated as Non-Qualified Stock Options. In
addition, if an Eligible Employee does not remain employed by the Company, any
Subsidiary or any Parent at all times from the time an Incentive Stock Option is
granted until three months prior to the date of exercise thereof (or such other
period as required by applicable law), such Stock Option shall be treated as a
Non-Qualified Stock Option. Should any provision of the Plan not be necessary in
order for the Stock Options to qualify as Incentive Stock Options, or should any
additional provisions be required, the Committee may amend the Plan accordingly,
without the necessity of obtaining the approval of the stockholders of the
Company.

 

(f)            Form, Modification, Extension and Renewal of Stock Options.
Subject to the terms and conditions and within the limitations of the Plan,
Stock Options shall be evidenced by such form of agreement or grant as is
approved by the Committee, and the Committee may (i) modify, extend or renew
outstanding Stock Options granted under the Plan (provided that (x) the rights
of a Participant are not reduced or adversely affected without his or her
consent and (y) such action does not subject the Stock Options to Section 409A
of the Code), and (ii) accept the surrender of outstanding Stock Options (to the
extent not theretofore exercised) and authorize the granting of new Stock
Options in substitution therefor.        Notwithstanding the foregoing, after
the Registration Date an outstanding Option may not be modified to reduce the
exercise price thereof and a

 

18

--------------------------------------------------------------------------------


 

new Option at a lower price may not be substituted for a surrendered Option
(other than adjustments or substitutions in accordance with Section 4.2), unless
such action is approved by the stockholders of the Company.

 

(g)           Early Exercise. The Committee may provide that a Stock Option
include a provision whereby the Participant may elect at any time before the
Participant’s Termination to exercise the Stock Option as to any part or all of
the shares of Common Stock subject to the Stock Option prior to the full vesting
of the Stock Option and such shares shall be subject to certain restrictions as
determined by the Committee and be treated as Restricted Stock. Any unvested
shares of Common Stock so purchased may be subject to a repurchase option in
favor of the Company or to any other restriction the Committee determines to be
appropriate.

 

(h)           Other Terms and Conditions. Stock Options may contain such other
provisions, which shall not be inconsistent with any of the terms of the Plan,
as the Committee shall deem appropriate.

 

ARTICLE VII

 

RESTRICTED STOCK

 

7.1           Awards of Restricted Stock. (a) Restricted Stock may be issued
either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the Eligible Employees, Consultants and Non-Employee
Directors to whom, and the time or times within which, grants of Restricted
Stock will be made, the number of shares to be awarded, the purchase price (if
any) to be paid by the Participant (subject to Section 7.2), the time or times
at which such Awards may be subject to forfeiture (if any), the vesting schedule
(if any) and rights to acceleration thereof, and all other terms and conditions
of the Awards. The Committee may condition the grant or vesting of Restricted
Stock upon the attainment of specified performance targets or such other factors
as the Committee may determine.

 

Unless otherwise determined by the Committee at grant, each Award of Restricted
Stock shall provide that in the event the Participant engages in Detrimental
Activity prior to, or during the one-year period (or such longer period as may
be provided in any agreement with the Participant) after, any vesting of
Restricted Stock, the Committee may direct that all unvested Restricted Stock
shall be immediately forfeited to the Company and that the Participant shall pay
over to the Company an amount equal to any gain realized as a result of the
vesting of the Restricted Stock or of any subsequent appreciation of the shares
of Common Stock comprising such Award.

 

(b)           Restriction Period. The Participant shall not be permitted to
Transfer shares of Restricted Stock awarded under the Plan during a period set
by the Committee (if any) (the “Restriction Period”) commencing with the date of
such Award, as set forth in the applicable Award agreement and such agreement

 

19

--------------------------------------------------------------------------------


 

shall set forth a vesting schedule and any events that would accelerate vesting
of the shares of Restricted Stock. Within these limits, based on service or such
other factors or criteria as the Committee may determine, the Committee may
condition the grant or provide for the lapse of such restrictions in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Restricted Stock Award.

 

7.2           Awards and Certificates. An Eligible Employee, Consultant and
Non-Employee Director selected to receive Restricted Stock shall not have any
rights with respect to such Award, unless and until such Participant has
delivered a fully executed copy of the Award agreement evidencing the Award to
the Company and has otherwise complied with the applicable terms and conditions
of such Award. Further, such Award

shall be subject to the following conditions:

 

(a)           Purchase Price. The purchase price (if any) of Restricted Stock
shall be determined by the Committee, but shall not be less than as permitted
under applicable law.

 

(b)           Acceptance. Awards of Restricted Stock must be accepted within a
period of 60 days (or such shorter period as the Committee may specify at grant)
after the grant date, by executing an Award agreement and by paying whatever
price (if any) the Committee has designated thereunder and all applicable
withholding taxes due upon the granting and acceptance of the Award (if any) in
accordance with the provisions of Section 14.4.

 

(c)           Legend. Each Participant receiving Restricted Stock shall be
issued a stock certificate in respect of such shares of Restricted Stock, unless
the Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of Restricted Stock. Such certificate shall be
registered in the name of such Participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,

substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the SGS Holdings, Inc. (the
“Company”) 2012 Stock Incentive Plan (as amended from time to time), and an
Award agreement entered into between the registered owner and the Company dated
                    . Copies of such Plan and Award agreement are on file at the
principal office of the Company.”

 

(d)           Custody. The Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any grant of Restricted

 

20

--------------------------------------------------------------------------------


 

Stock, the Participant shall have delivered a duly signed stock power, endorsed
in blank, relating to the Common Stock covered by such Award.

 

(e)           Rights as Stockholder. Except as provided in this subsection and
subsection (d) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including the
right to receive any dividends, the right to vote such shares and, subject to
and conditioned upon the full vesting of shares of Restricted Stock, the right
to tender such shares. Notwithstanding the foregoing, the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period, unless the Committee specifies otherwise at the time of the
Award.

 

(f)            Lapse of Restrictions. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock subject to such Restriction
Period, the certificates for such shares shall be delivered to the Participant.
The legend referred to in subsection (c) above shall be removed from said
certificates at the time of delivery to the Participant except as otherwise
required by applicable law. Notwithstanding the foregoing, actual certificates
shall not be issued to the extent that book entry recordkeeping is used.

 

ARTICLE VIII

 

OTHER STOCK-BASED AWARDS

 

8.1           Other Awards. The Committee is authorized to grant to Eligible
Employees, Consultants and Non-Employee Directors Other Stock-Based Awards,
including shares of Common Stock awarded purely as a bonus and not subject to
any restrictions or conditions, shares of Common Stock in payment of the amounts
due under an incentive or performance plan sponsored or maintained by the
Company or an Affiliate, stock equivalent units, restricted stock units,
deferred stock units, and Awards valued by reference to the value of shares of
Common Stock. The Committee may condition the grant or vesting of Other
Stock-Based Awards upon the attainment of specified performance criteria or such
other factors as the Committee may determine. The Committee may also provide for
the grant of Common Stock under such Awards upon the completion of a specified
performance period. Other Stock-Based Awards may be granted either alone or in
addition to or in tandem with other Awards granted under this Plan.

 

Subject to the provisions of this Plan, the Committee shall have authority to
determine the Eligible Employees, Consultants and Non-Employee Directors, to
whom, and the time or times at which, such Awards shall be made, the number of
shares of Common Stock to be awarded pursuant to such Awards, and all other
conditions of the Awards. To the extent permitted by law, the Committee may
permit Eligible Employees or Non-Employee Directors to defer all or a portion of
their cash compensation in the form of Other Stock-Based Awards granted under
this Plan, subject to the terms and

 

21

--------------------------------------------------------------------------------


 

conditions of any deferred compensation arrangement established by the Company,
which shall be in a manner intended to comply with Section 409A of the Code.

 

8.2           Terms and Conditions. Other Stock-Based Awards made pursuant to
this Article VIII shall be subject to the following terms and conditions:

 

(a)           Non-Transferability. Subject to the applicable provisions of the
Award agreement and this Plan, neither Other Stock-Based Awards nor the shares
of Common Stock subject to them may be Transferred prior to the date on which
the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.

 

(b)           Dividends. Unless otherwise determined by the Committee at the
time of Award, subject to the provisions of the Award agreement and this Plan,
the recipient of an Other Stock-Based Award shall not be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award.

 

(c)           Vesting. Any Other Stock-Based Award and any Common Stock covered
by any such Award shall vest or be forfeited to the extent so provided in the
Award agreement, as determined by the Committee.

 

(d)           Price. Common Stock issued on a bonus basis pursuant to an Other
Stock-Based Award may be issued for no cash consideration; Common Stock
purchased pursuant to a purchase right pursuant to an Other Stock-Based Award
shall be priced, as determined by the Committee.

 

(e)           Payment. Form of payment for the Other Stock-Based Award shall be
specified in the Award agreement.

 

ARTICLE IX

 

NON-TRANSFERABILITY AND TERMINATION OF EMPLOYMENT/CONSULTANCY/DIRECTORSHIP

 

9.1           Non-Transferability

 

(a)           Except as otherwise specifically provided herein, no Stock Option
shall be Transferable by the Participant other than by will or by the laws of
descent and distribution. All Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. Any attempt to Transfer Stock
Options other than in accordance with the provisions of this Section 9.1 shall
be void, and no Award shall in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of any Person who shall be entitled
to

 

22

--------------------------------------------------------------------------------


 

such Award, or be subject to attachment or legal process for or against such
Person.

 

(b)           Notwithstanding the foregoing, the Committee may determine at the
time of grant or thereafter that a Non-Qualified Stock Option that is otherwise
not Transferable pursuant to this Section 9.1 is Transferable to a Family Member
in whole or in part and in such circumstances, and under such conditions, as
specified by the Committee. A Non-Qualified Stock Option that is Transferred to
a Family Member pursuant to the preceding sentence (i) may not be subsequently
Transferred other than by will or by the laws of descent and distribution and
(ii) remains subject to the terms of the Plan and the Stock Option agreement.
Any shares of Common Stock acquired upon the exercise of a Stock Option by a
Permitted Transferee of a Stock Option or a Permitted Transferee pursuant to a
Transfer after the exercise of the Stock Option shall be subject to the terms of
the Plan and the Stock Option agreement, including the provisions of
Article XIII.

 

(c)           In the event of a Participant’s death, the Committee may require
the transferee of a Participant to supply it with written notice of the
Participant’s death and to supply it with a copy of the will or such other
evidence as the Committee deems necessary to establish the validity of the
Transfer of a Stock Option. The Committee may also require the agreement of the
transferee to be bound by all of the terms and conditions of the Plan.

 

(d)           Restrictions on Transfer applicable to shares of Common Stock
acquired pursuant to Awards under the Plan are set forth in Section 13.2.

 

9.2           Termination. Unless otherwise determined by the Committee at grant
or, if no rights of the Participant are reduced, thereafter, the following shall
apply in the event of a Termination of a Participant:

 

(a)           Rules Applicable to Stock Options.

 

(i)            Termination by Reason of Death or Disability. If a Participant’s
Termination is by reason of death or Disability, all Stock Options that are held
by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant (or, in the case
of death, by the legal representative of the Participant’s estate) at any time
within a period of one year after the date of such Termination, but in no event
later than the expiration of the stated term of such Stock Options, after which
time such Stock Options automatically shall terminate.

 

(ii)           Involuntary Termination Without Cause. If a Participant’s
Termination is by involuntary termination without Cause, all Stock Options that
are held by such Participant that are vested and exercisable at

 

23

--------------------------------------------------------------------------------


 

the time of the Participant’s Termination may be exercised by the Participant at
any time within a period of 90 days after the date of such Termination, but in
no event later than the expiration of the stated term of such Stock Options,
after which time such Stock Options automatically shall terminate.

 

(iii) Termination for Cause; Voluntary Termination. If a Participant’s
Termination: (1) is for Cause or (2) is a voluntary Termination by the
Participant for any reason, all Stock Options, whether vested or not vested,
that are held by such Participant shall automatically terminate on the date of
such Termination.

 

(iv)          Unvested Stock Options. Stock Options that are not vested as of
the date of a Participant’s Termination for any reason shall terminate on the
date of such Termination.

 

(b)           Rules Applicable to Restricted Stock. Unless otherwise determined
by the Committee at grant or thereafter, during the relevant Restriction Period,
upon a Participant’s Termination for any reason, all Restricted Stock still
subject to restriction shall be forfeited.

 

(c)           Rules Applicable to other Stock-Based Awards. The effect of a
Participant’s Termination on any Other Stock-Based Award shall be as provided in
the applicable Award agreement.

 

ARTICLE X

 

CHANGE IN CONTROL PROVISIONS

 

10.1 Except as otherwise provided by the Committee in an Award agreement, in the
event of a Change in Control after the Effective Date, the Committee may, but
shall not be obligated to:

 

(a)           accelerate, vest or cause the restrictions to lapse with respect
to all or any portion of an Award; or

 

(b)           cancel Awards for fair value (as determined by the Committee)
which, in the case of Options or other Exercisable Awards may equal the excess,
if any, of the value of the consideration to be paid in the Change in Control
transaction to holders of the same number of shares of Common Stock subject to
such Options or other Exercisable Awards (or, if no consideration is paid in any
such transaction, the Fair Market Value of the shares of Common Stock subject to
such Options or other Exercisable Awards on the date of such cancellation) over
the aggregate exercise price of such Options or Awards;

 

24

--------------------------------------------------------------------------------


 

(c)           provide for the issuance of substitute Awards that will
substantially preserve the otherwise applicable terms of any affected Award
previously granted hereunder as determined by the Committee; or

 

(d)           if such Change in Control is an Acquisition Event, take any of the
actions permitted by Section 4.2(d).

 

ARTICLE XI

 

TERMINATION OR AMENDMENT

 

11.1 Notwithstanding any other provision of the Plan, the Board or the Committee
may at any time, and from time to time, amend, in whole or in part, any or all
of the provisions of the Plan (including any amendment deemed necessary to
ensure that the Company may comply with any regulatory requirement referred to
in Article XIV or Section 409A of the Code as described below), or suspend or
terminate it entirely, retroactively or otherwise; provided that if the
Committee determines that the rights of a Participant with respect to Awards
granted prior to such amendment, suspension or termination, may be adversely
impaired, the consent of such Participant shall be required; and provided
further, without the approval of the stockholders of the Company entitled to

vote in accordance with applicable law, no amendment may be made that would:

 

(a)            increase the aggregate number of shares of Common Stock that may
be issued under the Plan (other than due to an adjustment under Section 4.2);

 

(b)           change the classification of individuals eligible to receive
Awards under the Plan;

 

(c)           decrease the minimum exercise price of any Stock Option;

 

(d)           extend the maximum Stock Option period under Section 6.3;

 

(e)           award any Stock Option in replacement of a canceled Stock Option
with a higher exercise price, except in accordance with Section 6.3(f); or

 

(f)            require stockholder approval in order for the Plan to continue to
comply with Section 422 of the Code to the extent applicable to Incentive Stock
Options or the rules of any exchange or system on which the Company’s securities
are listed or traded at the request of the Company.

 

11.2 The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, subject to Article IV, provided that no such
amendment or other action by the Committee shall adversely impair in any
material respect the rights of any holder without the holder’s consent.
Notwithstanding anything herein to the

 

25

--------------------------------------------------------------------------------


 

contrary, the Board or the Committee may amend the Plan or any Award granted
hereunder at any time without a Participant’s consent to comply with
Section 409A of the Code or any other applicable law. Nothing in the Plan is
intended to provide a guarantee of particular tax treatment to any Participant.

 

ARTICLE XII

 

UNFUNDED PLAN

 

12.1 The Plan is intended to constitute an “unfunded” plan. With respect to any
payments as to which a Participant has a fixed and vested interest but that are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.

 

ARTICLE XIII

 

COMPANY’S RIGHT OF REPURCHASE; RIGHTS OF FIRST REFUSAL;
RESTRICTIONS ON TRANSFER

 

13.1 Repurchase Rights and Rights of First Refusal. The Committee may provide in
the applicable Award agreement repurchase rights or rights of first refusal or
rights of first offer at the time of grant (or, thereafter, if no rights of the
Participant are reduced) as it may decide. If a Participant or Permitted
Transferee is a party to the Stockholders Agreement or executes a Joinder
Agreement (or is a party to or executes a joinder agreement to another
stockholders agreement (or similar agreement)), such Person shall also be
subject to the terms and conditions of such agreement, including provisions with
respect to repurchase rights, call rights or rights of first refusal and rights
of first offer.

 

13.2 Restrictions on Transfer. No Participant shall, directly or indirectly,
prior to the Registration Date or such other date determined by the Committee,
Transfer any shares of Common Stock acquired pursuant to an Award under the Plan
prior to the Participant’s Termination and the expiration of any applicable time
period set forth in the applicable Award agreement and the Stockholders
Agreement for the exercise of repurchase rights, call rights and rights of first
refusal or rights of first offer provided therein. Notwithstanding the
foregoing, the Participant shall have the right to Transfer such shares of
Common Stock to a Permitted Transferee who takes the shares subject to the terms
of the Plan and applicable Award agreement, provided that such Transfer shall
not be effective unless and until the Company shall have been furnished with
information reasonably satisfactory to it demonstrating that such Transfer is
exempt from or not subject to the provisions of Section 5 of the Securities Act
and any other applicable securities laws. Any attempt to Transfer any shares of
Common Stock other than in accordance with the provisions of this Section 13.2
shall be void and immediately cancelled, and no Award shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any Person who shall be entitled to such Award, or be subject to attachment
or legal process for or against such Person.

 

26

--------------------------------------------------------------------------------


 

13.3 Effect of Registration. Notwithstanding the foregoing, unless otherwise
determined by the Committee, the Company shall cease to have rights of first
refusal or rights of first offer pursuant to this Article XIII on and after the
Registration Date.

 

ARTICLE XIV

 

GENERAL PROVISIONS

 

14.1 Legend. The Committee may require each Person receiving shares of Common
Stock pursuant to an Award granted under the Plan to represent to and agree with
the Company in writing that such Person is acquiring the shares without a view
to distribution thereof and such other securities law related representations as
the Committee shall request. In addition to any legend required by the Plan, the
certificates and book entry accounts for such shares may include any legend that
the Committee deems appropriate to reflect any restrictions on Transfer.

 

All certificates and book entry accounts for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or any national automated
quotation system on which the Common Stock is then quoted, any applicable
Federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

14.2 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

14.3 No Right to Employment/Consultancy/Directorship. Neither the Plan nor the
grant of any Award hereunder shall give any Participant or other employee,
Consultant or Non-Employee Director any right with respect to continuance of
employment, consultancy or directorship by the Company or any of its Affiliates,
or shall limit in any way the right of the Company or any of its Affiliates by
which an employee is employed or a Consultant or Non-Employee Director is
retained to terminate his or her employment, consultancy or directorship at any
time.

 

14.4 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock (or any
other Award that is taxable upon vesting), or upon making an election under
Section 83(b) of the Code, a Participant shall pay or otherwise provide for all
required withholding taxes to the Company. The Committee may permit any such
statutorily required withholding obligation with regard to any Participant to be
satisfied by reducing the number of shares of Common Stock otherwise

 

27

--------------------------------------------------------------------------------


 

deliverable or by delivering shares of Common Stock already owned. Any fraction
of a share of Common Stock required to satisfy such tax obligations shall be
disregarded and the amount due shall be paid instead in cash by the Participant.

 

14.5         Listing and Other Conditions.

 

(a)            Unless otherwise determined by the Committee, if at any time the
Common Stock is listed on a national securities exchange or national automated
quotation system, the issuance of any shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Award with
respect to such shares shall be suspended until such listing has been effected.

 

(b)           If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Award is or may in
the circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise with respect to shares of Common Stock or
Awards, and the right to exercise any Award shall be suspended until, in the
opinion of said counsel, such sale or delivery shall be lawful and will not
result in the imposition of excise taxes on the Company.

 

(c)            Upon termination of any period of suspension under this Section
14.5, an Award affected by such suspension that shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares that would otherwise have become available during the period of
such suspension, but no such suspension shall extend the term of any Award.

 

(d)           A Participant shall be required to supply the Company with any
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

 

14.6 Stockholders Agreement and Other Requirements. Notwithstanding anything
herein to the contrary, as a condition to the receipt of shares of Common Stock
pursuant to an Award granted under the Plan, the Participant shall execute and
deliver a Joinder Agreement or such other documentation as required by the
Committee which shall set forth certain restrictions on transferability of the
shares of Common Stock acquired upon exercise or purchase, a right of first
refusal or a right of first offer of the Company and other Persons with respect
to shares, and such other terms or restrictions as the Board or Committee shall
from time to time establish, including any drag along rights, tag along rights,
transfer restrictions and registration rights. The Stockholders

 

28

--------------------------------------------------------------------------------


 

Agreement or other documentation shall apply to the Common Stock acquired under
the Plan and covered by the Stockholders Agreement or other documentation. The
Company may require, as a condition of exercise, the Participant or any
Permitted Transferee to become a party to the Stockholders Agreement or any
other existing stockholders agreement or other agreement.

 

14.7 Governing Law. All matters arising out of or relating to the Plan, the
actions taken in connection herewith and the transactions contemplated hereby,
including its validity, interpretation, construction, performance and
enforcement, shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without giving effect to its principles of
conflict of laws.

 

14.8 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply. As used herein, (i) “or” shall
mean “and/or” and (ii) “including” or “include” shall mean “including, without
limitation.” Any reference herein to an agreement in writing shall be deemed to
include an electronic writing to the extent permitted by applicable law.

 

14.9 Other Benefits. No Award granted or paid out under the Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

 

14.10 Costs.          The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
any Award granted hereunder.

 

14.11 No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and Awards granted to individual Participants
need not be the same.

 

14.12 Section 16(b) of the Exchange Act. On and after the Registration Date, all
elections and transactions under the Plan by Persons subject to Section 16 of
the Exchange Act involving shares of Common Stock are intended to comply with
any applicable exemptive condition under Rule 16b-3. The Committee may establish
and adopt written administrative guidelines, designed to facilitate compliance
with Section 16(b) of the Exchange Act, as it may deem necessary or proper for
the administration and operation of the Plan and the transaction of business
thereunder.

 

14.13 Severability of Provisions. If at any time any of the provisions of the
Plan shall be held invalid or unenforceable or are prohibited by the laws of the
jurisdiction where they are to be performed or enforced, by reason of being
vague or unreasonable as to duration or geographic scope or scope of the
activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be

 

29

--------------------------------------------------------------------------------


 

deemed to be reasonable and enforceable by the court or other body having
jurisdiction over the Plan and the provisions of the Plan, as so amended, shall
be valid and binding as though any invalid or unenforceable provisions had not
been included; provided that if the Company’s call rights and rights of first
refusal or rights of first offer set forth in the Stockholders Agreement or
other agreement shall be held invalid or unenforceable, the Awards granted under
the Plan that were intended to be subject to such rights shall be cancelled and
terminated.

 

14.14 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

 

14.15 Securities Act Compliance. Except as the Company or Committee shall
otherwise determine, the Plan is intended to comply with Section 4(2) or
Rule 701 of the Securities Act, and any provisions inconsistent with such
Section or Rule of the Securities Act shall be inoperative and shall not affect
the validity of the Plan.

 

14.16 Successors and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including the estate of such Participant and
the executor, administrator or trustee of such estate.

 

14.17 Payment to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other Person incapable of receipt thereof shall
be deemed paid when paid to such Person’s guardian or to the party providing or
reasonably appearing to provide for the care of such Person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

 

14.18 Agreement. As a condition to the grant of a Award, if requested by the
Company or the lead underwriter of any public offering of the Common Stock (the
“Lead Underwriter”), a Participant shall irrevocably agree not to sell, contract
to sell, grant any option to purchase, transfer the economic risk of ownership
in, make any short sale of, pledge or otherwise Transfer or dispose of, any
interest in any Common Stock or any securities convertible into, derivative of,
or exchangeable or exercisable for, or any other rights to purchase or acquire
Common Stock (except Common Stock included in such public offering or acquired
on the public market after such offering) during such period of time following
the effective date of a registration statement of the Company filed under the
Securities Act that the Lead Underwriter shall specify (the “Lock-up Period”).
The Participant shall further agree to sign such documents as may be requested
by the Lead Underwriter or the Company to effect the foregoing and agree that
the Company may impose stop-transfer instructions with respect to Common Stock
acquired pursuant to a Stock Option until the end of such Lock-up Period.

 

14.19 No Rights as Stockholder. Subject to the provisions of the Award
agreement, no Participant or Permitted Transferee shall have any rights as a
stockholder of the Company with respect to any Award until such individual
becomes the holder of record of the shares of Common Stock underlying the Award.

 

30

--------------------------------------------------------------------------------


 

14.20 Section 409A of the Code. To the extent applicable, the Plan is intended
to comply with the applicable requirements of Section 409A of the Code and shall
be limited, construed and interpreted in accordance with such intent.

 

14.21 Consideration. Awards may be awarded in consideration for past services
actually rendered to the Company or an Affiliate of the Company for its benefit;
provided that in the case of an Award to be made to a new Eligible Employee,
Non-Employee Director, or Consultant who has not performed prior services for
the Company or an Affiliate of the Company, the Company will require payment of
the par value of the Common Stock by cash or check in order to ensure proper
issuance of the shares in compliance with the Delaware General Corporation Law.

 

ARTICLE XV

 

EFFECTIVE DATE OF PLAN

 

The Plan is effective June 8, 2012, the date of the Plan’s adoption by the
Board. The Company may, in its sole discretion, submit the Plan to the Company’s
stockholders for their approval in compliance with the Delaware General
Corporation Law.

 

ARTICLE XVI

 

TERM OF PLAN

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards granted prior to such tenth anniversary may,
and the Committee’s authority to administer the terms of such Awards shall,
extend beyond that date.

 

31

--------------------------------------------------------------------------------